Citation Nr: 0715208	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  05-34 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Houston Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran service connection for 
post-traumatic stress disorder (PTSD).  The veteran 
subsequently initiated and perfected an appeal of this 
determination.  In February 2006, the veteran testified 
before the undersigned Veterans Law Judge, seated at the San 
Antonio Veterans Service Center.  


FINDING OF FACT

The preponderance of the competent evidence is against the 
finding of a current diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claim, a 
letter dated in November 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The November 2004 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional relevant evidence is 
available.  The claimant was also afforded several VA 
examinations, most recently in May 2005.  38 C.F.R. 
§ 3.159(c)(4) (2006).  The records satisfy 38 C.F.R. § 3.326.

Absent any indication that VA has failed to provide 
additional notice or assistance that reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD).  Service connection may be awarded 
for a current disability arising from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2006).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD 
diagnosis will vary depending upon whether the veteran 
engaged in "combat with the enemy."  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2006); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat 
requires that the veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If the VA determines 
the veteran engaged in combat with the enemy and the alleged 
stressor is combat-related, then a claimant's lay testimony 
or written statement may be accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f) (2006); Zarycki, 6 Vet. App. at 98.  

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he or she did engage 
in combat, but that the alleged stressor is not combat 
related, then such lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his/her testimony or statements.  Id.   Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 
Vet. App. 1, 6 (1998) (wherein the Court stated, "If the 
veteran engaged in combat, his/her lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors").  If the veteran was not 
engaged in combat, he or she must introduce corroborative 
evidence of the claimed in-service stressors.  

In the present case, the veteran alleges that he participated 
in combat during military service in Vietnam.  However, 
because this decision will be based on the veteran's current 
diagnosis, or lack thereof, of PTSD, a determination by the 
Board regarding the veteran's participation in combat is not 
required at this time.  

VA outpatient treatment records dating from approximately 
2001 have been obtained, and VA psychiatric examinations were 
afforded the veteran in April and May 2005 in connection with 
his claim.  VA medical treatment records are initially 
negative for a diagnosis of PTSD.  However, according to 
early 2005 treatment notes from T.N.G., MSN., RN, CS, ANP, a 
therapist who apparently began working with the veteran in 
2005, a diagnosis of PTSD was warranted.  Ms. G. saw the 
veteran as part of a PTSD support group that lasted 8 
sessions.  In June 2006, the veteran underwent psychological 
testing performed by a VA clinical psychologist, but this 
testing did not yield a diagnosis.  The psychologist 
determined it was "uncertain whether the [test results] 
reflect a true 'cry for help' or if he is malingering."  

The veteran has also been afforded two VA psychiatric 
examinations for compensation purposes during the course of 
this claim.  He was initially examined in April 2005 by a VA 
psychiatrist, M.A.B., MD.  His claims folder, including all 
pertinent medical history, was reviewed by the examiner.  The 
veteran's primary symptom appeared to be nightmares and some 
degree of social isolation.  No other significant symptoms 
related to his in-service stressors, such as flashbacks or 
recurrent intrusive thoughts, were reported by the veteran.  
On objective evaluation, the examiner found no evidence of 
homicidal or suicidal thoughts or plans, obsessive rituals, 
impairment of thought processes, or depression.  The final 
impression was of no current psychiatric disorders.  However, 
antisocial and narcissistic personality traits were observed.  
Regarding PTSD, Dr. G. determined the criteria for a 
diagnosis of PTSD were not met.  Malingering was a 
possibility, however.  A Global Assessment of Functioning 
(GAF) score of 70 was assigned.  

Another VA psychiatric examination was afforded the veteran 
in May 2005.  He was examined by M.A.B., MD, a VA 
psychiatrist (this was not the same psychiatrist who had 
examined the veteran in April 2005, despite their common 
initials).  The veteran's claims folder, including all 
pertinent medical history, was also reviewed by the examiner 
in conjunction with the examination.  The veteran's reported 
in-service stressors were also noted by the examiner.  The 
veteran said he continued to be troubled by nightmares and 
"sweats".  On objective examination, the veteran was alert, 
oriented, and cooperative.  He did not appear to be in any 
distress.  He denied suicidal or homicidal thoughts or plans, 
depression, hallucinations, or delusions.  His cognitive 
functioning was intact, and his insight and judgment were 
fair.  Malingering was suspected.  The examiner did not 
diagnosis PTSD, and indicated the veteran "may be 
exaggerating his complaints, seeking secondary gain."  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for PTSD.  Central to any claim for 
service connection is a current diagnosis of the claimed 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  This is a matter that requires competent medical 
evidence and may not be accomplished by lay testimony.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
(Fed. Cir. 1998) (stating that lay persons are "generally 
not capable of opining on matters requiring medical 
knowledge, such as the condition causing or aggravating the 
symptoms").  Although the veteran has verified in-service 
stressors, the medical evidence of record weighs against a 
current diagnosis of PTSD; hence, the Board concludes that 
service connection for PTSD is not warranted.  

In so deciding, the Board notes the presence of medical 
opinions both for and against a current diagnosis of PTSD.  
"It is the responsibility of the BVA . . . to assess the 
credibility and weight to be given to evidence."  Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  With regard to the weight to 
assign to these medical opinions, the Court has held that 
"[t]he probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches . . . 
As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [BVA as] adjudicators . . ."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

Even though the 2005 clinical notes from Ms. G., a VA nurse, 
are based on personal examination of the veteran, the 
examiner never indicated she had reviewed the claims file, 
and appears to have diagnosed the veteran in a therapy group 
setting, with no indication the veteran was ever interviewed 
on a one-to-one basis.  Rather, this assessment of PTSD by 
the therapist appears to be based entirely on the veteran's 
self-reported history.  At the time the veteran reported to 
the PTSD support group, he had not previously been diagnosed 
with PTSD.  Overall, the Board does not find the assessment 
of PTSD rendered by T.N.G. in the context of the veteran's 
participation in a PTSD support group to be compelling when 
viewed in the contest of the record as a whole.  

In contrast, both Drs. B. and B. reviewed the complete claims 
file, including the veteran's service medical records, as 
part of their examination of the veteran and provided a basis 
from the evidence for their opinions.  They both noted the 
lack of avoidance and arousal symptoms, with infrequent 
nightmares as the only prominent symptom currently being 
displayed.  Drs. B. and B. personally examined the veteran on 
an individual basis, and both concluded that the criteria for 
a current diagnosis of PTSD had not been met.  Further, they 
explained that their opinions were based on their examination 
of the veteran and review of the evidence of record.  Because 
these doctors based their opinions on a full review of the 
claims folder, including all pertinent medical history since 
service, the Board finds their opinions more probative and 
entitled to greater weight.  Thus, service connection for 
PTSD must be denied based on the lack of a current diagnosis.  

The veteran has himself asserted at his hearing and in 
written statements that a current diagnosis of PTSD is 
warranted based on his in-service stressors.  However, as a 
layperson and as previously discussed, he is not capable of 
making medical conclusions.  Thus, his statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

In conclusion, service connection for PTSD must be denied 
because the Board finds that the preponderance of the 
evidence is against a current diagnosis of such a disability.  
As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.  



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


